DETAILED ACTION
Status of the Claims
	Applicant’s amendment filed 17 December 2020 is acknowledged. Claims 1 and 28-30 have been amended, new claims 31-36 have been introduced, and claims 1-9 and 28-36 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 December 2020 has been entered.

Claim Objections
Claims 32 and 33 objected to because of the following informalities:  
In claim 32, line 3, replace “cylinder” with --cylinders--.  
In claim 33, line 2, replace “crucible assembly” with --the crucible assembly--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation “a pressures detector” in lines 1-2. It is unclear whether this is meant to claim a singular detector or a plurality of detectors. Since claims 35 and 36 depend either directly or indirectly from claim 34, they are also rejected for the same reason.
Claim 36 recites the limitation “the pressure detector are” in line 1. It is unclear whether this is meant to claim a singular detector or a plurality of detectors. 

Allowable Subject Matter
Claims 34-36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 1-9 and 28-33 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claim 1: The prior art, either taken alone or in combination, fails to teach:
a feeding component comprising a container and a support portion having legs capable of supporting the feeding component in an elevated and stable position above the ground, the feeding component providing the molten metal;
a feed tilting mechanism located at the upstream end for tilting the feeding component between a holding angle for holding molten metal in the feeding component and a feeding angle for feeding molten metal to the launder circuit;
wherein the feed tilting mechanism comprises a table body and a fork-like structure, the fork-like structure comprises a first fork arm and a second fork arm opposite the first fork arm, which, during operation, grabs and lifts simultaneously both the container and the support portion, wherein the table body, the first fork arm and the second fork arm define a semi-enclosed perimeter comprising a passage allowing horizontal entrance of the feeding component in the semi-enclosed perimeter, in combination with the rest of the limitations of claim 1.

Claims 2-9: Depend either directly or indirectly from claim 1.

Claim 28: The prior art, either taken alone or in combination, fails to teach:
a crucible assembly comprising a container and a support portion having legs capable of supporting the container in an elevated and stable position above the ground, the container containing a molten metal; and 


Claims 29 and 30: Depend directly from claim 28.

Claim 31: The prior art, either taken alone or in combination, fails to teach:
a crucible assembly comprising a container and a support portion having legs capable of supporting the container in an elevated and stable position above the ground, the container containing molten metal; and
a feed tilting mechanism for tilting the crucible assembly between a holding angle for holding molten metal in the container and a feeding angle for feeding molten metal to a launder circuit, wherein the feed tilting mechanism comprises fork-like structure comprising a first fork arm and a second fork arm opposite the first fork arm, which, during operation, handle and hold both the container and the support portion of the crucible assembly.

Claims 32 and 33: Depend directly from claim 31.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        


13 February 2021
/KEVIN P KERNS/Primary Examiner, Art Unit 1735